DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Applicant’s election on August 1, 2022 of Group I without traverse (claims 1-13 and 17 with species SEQ ID NO:20), is acknowledged.





3.	The Preliminary Amendments filed on August 1, 2019 and August 1, 2022, have been received and entered.



Claim Disposition

4.	Claims 1-20 are pending. Claims 1-5, 8-13 and 17 are under examination. Claims 6-7, 14-16 and 18-20 are withdrawn from further consideration pursuant to 37CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. The claims are only being examined to the extent that they pertain to the elected subject matter (i.e, species).




Information Disclosure Statement

5.	The Information Disclosure Statement filed on August 1, 2019, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.







Drawings

6.	The Drawings filed on June 28, 2019, have been accepted by the examiner.




Specification Objections
7.	The specification is objected to for the following informalities:
The specification is objected to because the priority information is missing from page 1.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Nucleic Acid Encoding RRM2 Subunit of Ribonucleotide Reductase to Resist Degradation".
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 28, for example.  It is suggested that http:// is deleted.
Appropriate correction is required.




Claim Objections
8.	 Claims 1-5, 8-13 and 17 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “An isolated nucleic acid molecule encoding an Rrm2 polypeptide, wherein[[that, together]]  the Rrm2 polypeptide combined with an Rrm1 polypeptide comprises ribonucleotide reductase activity, and wherein the [[encoded]] Rrm2 polypeptide [[comprising]] comprise a mutation that increases [[the]] intracellular level of the polypeptide [[as]] compared to a  corresponding wild-type Rrm2 polypeptide”. See all the dependent claims hereto which have similar language.
For clarity and consistency it is suggested that claim 2 is amended to read, “The isolated nucleic acid molecule of claim 1…”.
For clarity and consistency, claims 1, 5 and claim 9 should be amended to recite “wild-type” in regular font size, see for example claim 2.
For clarity it is suggested that claim 10 is amended to read, “The isolated nucleic acid molecule of claim 1, wherein the nucleic acid molecule is operably linked to a nucleotide sequence for expression of the polypeptide in a cell”.
For clarity it is suggested that claim 17 is amended to read, “A composition comprising [[an]] the isolated  nucleic acid of claim 1”.
Appropriate correction is required.

	


Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5, 8-13 and 17 are rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a nucleic acid encoding an Rrm2 polypeptide that together with rrm1 polypeptide comprises ribonucleotide reductase activity”. The claimed invention is devoid of structure-function correlation and encompasses a broad variable genus of structures for the gene, polypeptide structures and mutations. The claimed invention has functional limitation for the gene and for what the mutations can produce, however, the claims are devoid of a specific mutation or activity for the Rrm2 polypeptide. It is noted that claim 1 recites that Rrm2 together with Rrm1 comprise ribonucleotide reductase activity, which leaves one of ordinary skill to wonder if Rrm2 by itself has no activity. This would essentially mean the undisclosed gene encodes a protein with no activity. The gene is not disclosed as encoding both Rrm1 and Rrm2 thus, until coupled the expression product, Rrm2 of the claimed gene is inactive. The recitation of “increases the intracellular level” as a further activity for Rrm2 is not adequately described. No specific mutation is aligned with the recited increase in level and there is no alignment between an increased level and an increase in activity. Moreover, if the gene claimed does not encode both proteins then there would need to be an increased level of Rrm1 as well since the combination results in activity. The claimed invention as set forth in the claims leaves an ordinary skilled worker guessing as to whether the expression product is active and how an increased amount of said expression product is beneficial. Furthermore, the comparison to the wild-type does not establish a baseline because the claimed invention is not adequately defined with respect to the activity, the mutations and need for an increased level. 
The claimed invention set forth in claims 3 and 4 indicate that the mutation is in a ubiquitin-binding degron and that said mutation prevents or inhibits ubiquitin-mediated degradation of its gene product, however, the mutation is not clearly defined/described.
Thus the claimed invention needs to be adequately described, to demonstrate possession of the large variable genus of phytase; and the claimed invention needs to clearly define the conditions to demonstrate possession of the claimed product.
It is noted that claim 8 provides structure for the gene, however, does not rectify all the missing information in claim 1. Claim 9 is directed to more resulting effects of the mutation, however, the mutations are not adequately described.  Claim 10 is directed to a sequence that is operably linked that permits expression of the polypeptide, however, said sequence is not adequately described.  Claims 11-13 are directed to vector comprising the claimed gene, however, they do not rectify the missing information in claim 1.  Further, claim 17 is directed to a composition comprising the gene, a mutant polypeptide, or a vector and does not provide the missing information. The scope of independent claim 1 far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own. 
The specification discloses that the invention relates to ‘methods of increasing ribonucleotide reductase activity and deoxynucleotide levels in a cell. Overexpression of ribonucleotide reductase (RNR) in cardiomyocytes increases the amount of cytosolic 2-deoxy-ATP (dATP), which can be used by myosin and significantly increases the performance of normal, damaged, and diseased heart muscle. While cardiomyocyte-specific overexpression of the Rrm1 subunit of RNR is stable, the Rrm2 subunit is expressed with high variability in multiple disease models. Described herein are compositions and methods of increasing ribonucleotide reductase activity and deoxynucleotide levels in a cell. The present technology is based, in part, on the finding that virally-mediated overexpression of the RNR complex elevated dATP and increased the rate and magnitude of contraction and increased left ventricular contraction in normal hearts as well as rodent models of myocardial infarction and dilated cardiomyopathy. However, the variability in Rrm2 subunit expression between particular cardiac diseases and disease models can attenuate the efficacy of simply overexpressing the RNR subunits Rrm1 and/or Rrm2 to elevate dATP levels. Given the variability for the expression of the Rrm2 subunit, it was hypothesized that Rrm2 is regulated via degradation’ (emphasis added, see page 1 of the instant specification).
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



10.	Claims 1-5, 8-9, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gothelf et al. (US 10,046,010, 2012). Gothelf et al. teach a gene (SEQ ID NO: 119 that is 93.9% identical to the gene in SEQ ID NO: 20 that encodes Rrm2 polypeptide (see below alignment). The fact that the structure disclosed by Gothelf et al. is a gene that encodes the claimed polypeptide and has variability which represents a mutant as claimed, the recited activity of increases the intracellular level and level of cytosolic 2-deoxy-ATP would be considered as an inherent feature with the substantial structural similarity. The structure of the reference discloses the regions considered to be ubiquitin-binding degron with mutations (see the below alignment). Therefore, the limitations of the claims are met by the reference.


RESULT 1
US-14-419-668-116
; Sequence 116, Application US/14419668
; Patent No. 10046010
; GENERAL INFORMATION
;  APPLICANT: BrainStorm Cell Therapeutics Ltd.
;  APPLICANT:Gothelf, Yael
;  APPLICANT:Levy, Yosef
;  APPLICANT:Burshtein, Alex
;  TITLE OF INVENTION: METHODS OF GENERATING MESENCHYMAL STEM CELLS WHICH SECRETE
;  TITLE OF INVENTION:NEUROTROPHIC FACTORS
;  FILE REFERENCE: 56908
;  CURRENT APPLICATION NUMBER: US/14/419,668
;  CURRENT FILING DATE: 2015-02-05
;  PRIOR APPLICATION NUMBER: US 61/679,822
;  PRIOR FILING DATE: 2012-08-06
;  NUMBER OF SEQ ID NOS: 157
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 116
;  LENGTH: 389
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-419-668-116

Alignment Scores:
Length:                 389    
Score:                  1990.00        Matches:       384    
Percent Similarity:     98.7%          Conservative:  0      
Best Local Similarity:  98.7%          Mismatches:    5      
Query Match:            93.9%          Indels:        0      
DB:                     1              Gaps:          0      

US-16-457-441-20 (1-1170) x US-14-419-668-116 (1-389)

Qy          1 ATGCTGAGTCTGAGGGTCCCACTGGCACCTATCACCGATCCACAGCAGCTGCAGCTGAGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetLeuSerLeuArgValProLeuAlaProIleThrAspProGlnGlnLeuGlnLeuSer 20

Qy         61 CCACTGAAAGGCCTGAGTCTGGTCGATGCAGCGGCCACACCACCTGCACTGAGTGGCACT 120
              |||||||||||||||||||||||||||         ||||||||||||||||||||||||
Db         21 ProLeuLysGlyLeuSerLeuValAspLysGluAsnThrProProAlaLeuSerGlyThr 40

Qy        121 CGGGTGCTGGCATCAAAGACCGCCGCGAGAGCTTTCCAGGAGCCAACCGAACCCAAAACA 180
              ||||||||||||||||||||||||   |||   |||||||||||||||||||||||||||
Db         41 ArgValLeuAlaSerLysThrAlaArgArgIlePheGlnGluProThrGluProLysThr 60

Qy        181 AAGGCCGCTGCACCTGGGGTCGAGGACGAACCACTGCTGAGAGAGAATCCCAGGCGCTTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LysAlaAlaAlaProGlyValGluAspGluProLeuLeuArgGluAsnProArgArgPhe 80

Qy        241 GTGATTTTTCCTATCGAATACCACGATATTTGGCAGATGTATAAGAAAGCTGAGGCAAGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 ValIlePheProIleGluTyrHisAspIleTrpGlnMetTyrLysLysAlaGluAlaSer 100

Qy        301 TTCTGGACAGCTGAGGAAGTGGACCTGAGCAAAGACATCCAGCACTGGGAATCCCTGAAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 PheTrpThrAlaGluGluValAspLeuSerLysAspIleGlnHisTrpGluSerLeuLys 120

Qy        361 CCAGAGGAAAGGTACTTCATTTCTCATGTGCTGGCATTCTTTGCCGCTAGTGACGGGATC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ProGluGluArgTyrPheIleSerHisValLeuAlaPhePheAlaAlaSerAspGlyIle 140

Qy        421 GTGAACGAGAATCTGGTCGAACGCTTTAGCCAGGAGGTGCAGATCACTGAAGCCCGATGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 ValAsnGluAsnLeuValGluArgPheSerGlnGluValGlnIleThrGluAlaArgCys 160

Qy        481 TTCTATGGATTTCAGATTGCTATGGAGAACATCCATTCAGAAATGTACAGCCTGCTGATT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 PheTyrGlyPheGlnIleAlaMetGluAsnIleHisSerGluMetTyrSerLeuLeuIle 180

Qy        541 GACACCTATATCAAAGATCCTAAGGAGCGCGAGTTCCTGTTTAATGCCATTGAGACAATG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AspThrTyrIleLysAspProLysGluArgGluPheLeuPheAsnAlaIleGluThrMet 200

Qy        601 CCATGTGTGAAGAAAAAGGCAGACTGGGCTCTGCGATGGATCGGCGATAAGGAGGCTACT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 ProCysValLysLysLysAlaAspTrpAlaLeuArgTrpIleGlyAspLysGluAlaThr 220

Qy        661 TACGGGGAAAGAGTGGTCGCATTCGCAGCCGTGGAGGGAATTTTCTTTTCTGGCAGTTTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 TyrGlyGluArgValValAlaPheAlaAlaValGluGlyIlePhePheSerGlySerPhe 240

Qy        721 GCTTCCATCTTTTGGCTGAAAAAGCGAGGCCTGATGCCTGGGCTGACCTTTTCCAACGAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AlaSerIlePheTrpLeuLysLysArgGlyLeuMetProGlyLeuThrPheSerAsnGlu 260

Qy        781 CTGATTTCTCGCGACGAAGGCCTGCACTGCGATTTCGCCTGTCTGATGTTTAAACACCTG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 LeuIleSerArgAspGluGlyLeuHisCysAspPheAlaCysLeuMetPheLysHisLeu 280

Qy        841 GTGCATAAGCCCTCTGAGGAACGAGTCCGGGAGATCATTATCAACGCAGTGAGGATCGAG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 ValHisLysProSerGluGluArgValArgGluIleIleIleAsnAlaValArgIleGlu 300

Qy        901 CAGGAGTTCCTGACAGAAGCCCTGCCTGTCAAACTGATTGGCATGAATTGCACTCTGATG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GlnGluPheLeuThrGluAlaLeuProValLysLeuIleGlyMetAsnCysThrLeuMet 320

Qy        961 AAGCAGTACATCGAGTTTGTGGCCGACAGGCTGATGCTGGAACTGGGATTCTCAAAGGTG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        321 LysGlnTyrIleGluPheValAlaAspArgLeuMetLeuGluLeuGlyPheSerLysVal 340

Qy       1021 TTTCGCGTCGAGAACCCATTCGATTTTATGGAGAATATCAGCCTGGAAGGCAAAACAAAC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 PheArgValGluAsnProPheAspPheMetGluAsnIleSerLeuGluGlyLysThrAsn 360

Qy       1081 TTCTTTGAGAAGAGAGTCGGGGAATATCAGAGGATGGGCGTGATGAGCAGCCCCACTGAG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PhePheGluLysArgValGlyGluTyrGlnArgMetGlyValMetSerSerProThrGlu 380

Qy       1141 AATAGCTTCACCCTGGACGCCGATTTT 1167
              |||||||||||||||||||||||||||
Db        381 AsnSerPheThrLeuAspAlaAspPhe 389



Conclusion


11.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652